OPINION OF THE COURT
On summary consideration, order reversed, with costs, and the order of Supreme Court, Fulton County, reinstated. The order of Supreme Court approving the settlement of the action includes an equitable apportionment of attorney’s fees. That order unambiguously requires Lumbermens to pay to plaintiff Kenneth Van Hoesen an amount equal to one third of the full value of his workers’ compensation claim which has been computed by the board in the sum of $14,460:80.
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.